DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 06/02/2021 is acknowledged.  As previously stated a same or corresponding technical feature shared among the inventions are modified yeast cells.  However, the reference of WO2016188813 (12/01/2016; reference of record) teaches a yeast cell genetically modified by (a) disruption of one or more aldehyde dehydrogenase (ADH), (b) introduction of a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase, (c) introduction of a homologous or heterologous acetyl-CoA synthetase , and (d) reduction of the activity of glycerol 3-phosphate phosphohydrolase; and WO2016188813 teaches that the acetyl-CoA synthetase comprises the amino acid sequence of SEQ ID NO: 32 which is 99.9% identical to the sequence according to SEQ ID NO: 4 of the instant application (see WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY, PCT/US2018/027100, document submitted 10/17/2019 of instant application).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-6 and 12 are under consideration in this Office Action.



Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “acetyl-Co synthase enzyme derived from an archaeal microorganism belonging to the genus Methanosaeta”, “exogenous gene encoding a low-affinity acetyl-Co synthase enzyme derived from ascomycete yeast”, and “exogenous gene encoding a functionally similar” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the acetyl-Co synthase enzyme, the functionally similar protein, and the active fragment thereof is not known and not recited in the claim.  Dependent claims 2-6 and 12 are also rejected because they do not correct the defect.

Claim 2 recites the phrase “further comprising a genetic modification that, in the absence of the exogenous gene, causes the yeast cells to produce an increased amount of acetate” which renders the claim vague and indefinite since the specific genetic modification is not known and not recited in the claim

Claim 3 recites the phrase “wherein the genetic modification is the introduction of one or more genes of the phosphoketolase pathway or the deletion or disruption of genes of the glycerol synthesis pathway” which renders the claim vague and indefinite since the specific gene is not known and not recited in the claim.

Claim 5 recites the phrase “wherein the functionally similar protein has at least 90%, at least 95% or at least 97% amino acid sequence identity to a polypeptide of SEQ ID NO: 3 or 
For examination purposes it is assumed that claim 5 is limited to the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 10.

Claim 6 recites the phrase “further comprising a gene encoding a carbohydrate processing enzyme or other protein of interest” which renders the claim vague and indefinite since the specific carbohydrate processing enzyme or other protein is not known and not recited in the claim.

Claim 12 recites the phrase “Modified yeast cells produced by the method of any of claims 7-11” which renders the claim vague and indefinite since claims 7-11 are directed toward a method for reducing the amount of acetate and not method for producing modified yeast cells.
	For examination purposes it is assumed that the modified yeast cells are produced by introducing into the yeast: (i) an exogenous gene encoding an acetyl-Co synthase enzyme derived from an archaeal microorganism belonging to the genus Mefhniosaefa, (ii) an exogenous gene encoding a "low-affinity" acetyl-Co synthase enzyme derived from ascomycete yeast, (iii) a genetic alteration that causes the overexpression of an endogenous low-affinity acetyl-CoA synthase, and/or (iv) an exogenous gene encoding a functionally similar protein having at least 80% amino acid sequence identity to a polypeptide of SEQ ID NO: 4 or SEQ ID NO: 10, or an active fragment thereof.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by 

7.	Claims 1-6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modified yeast cells comprising an exogenous gene encoding an acetyl-Co synthase comprising the amino acid sequence of SEQ ID NO: 3, 4, 6, 9 or 10, wherein the modified cells produce a reduced amount of acetate and/or grow in the presence of an increased amount of acetate compared to identical yeast cells not comprising the said exogenous gene; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any modified yeast cells, comprising: (i) any exogenous gene encoding any acetyl-Co synthase enzyme derived from any archaeal microorganism belonging to the genus Methanosaeta, (ii) any exogenous gene encoding any low-affinity acetyl-Co synthase enzyme derived from any ascomycete yeast, (iii) any overexpressed 
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed acetyl-Co synthase.
The specification only provides guidance, prediction, and working examples for modified yeast cells comprising an exogenous gene encoding an acetyl-Co synthase comprising the amino acid sequence of SEQ ID NO: 3, 4, 6, 9 or 10, wherein the modified cells produce a reduced amount of acetate and/or grow in the presence of an increased amount of acetate compared to identical yeast cells not comprising the said exogenous gene.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed acetyl-Co synthase enzyme or any functionally similar protein from any biological source including microorganism belonging to the genus Methanosaeta and ascomycete yeast and the encoding gene, transforming any yeast cell with the encoding gene, and determining whether the transformed yeast cells produce a reduced amount of acetate and/or grow in the presence of an increased amount of acetate, compared to otherwise identical yeast cells not comprising the encoding gene.  In the alternative, undue amount of trial and error experimentation which includes making any amino 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-6 and 12 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016188813 (12/01/2016; reference of record)
WO2016188813 teaches a yeast cell genetically modified by (a) disruption of one or more aldehyde dehydrogenase (ADH), (b) introduction of a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase, (c) introduction of a homologous or heterologous acetyl-CoA synthetase , and (d) reduction of the activity of glycerol 3-phosphate phosphohydrolase; and WO2016188813 teaches that the acetyl-CoA synthetase comprises the .


10.	Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180127763 (05/10/2018; PTO 892).
US20180127763 teaches a yeast cell genetically modified by (a) disruption of one or more aldehyde dehydrogenase (ADH), (b) introduction of a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase, (c) introduction of a homologous or heterologous acetyl-CoA synthetase , and (d) reduction of the activity of glycerol 3-phosphate phosphohydrolase; and US20180127763 teaches that the acetyl-CoA synthetase comprises the amino acid sequence of SEQ ID NO: 32 which is 99.9% identical to the sequence according to SEQ ID NO: 4 of the instant application.  See claims 1-14, paragraphs [0011] - [0034] and Examples 1-3. US20180127763 teaches the conversion of acetic acid to ethanol (see claim 7 and Example 4).  Since the acetyl-CoA synthetase of US20180127763 has 99.9% identity to SEQ ID NO: 4 of the instant application, then the said yeast cell would produce a reduced amount of acetate by at least 20% and/or grow in the presence of an increased amount of acetate compared to otherwise identical yeast cell not comprising the said acetyl-CoA synthetase.  Thus, the reference teachings anticipate the claimed invention.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
US20180127763 (05/10/2018; PTO 892) in view of Accession C8ZDC4 (03-NOV-2009; PTO 892), Accession C5DYN3 (28-JUL-2009; PTO 892), Accession F4BX08 (28-JUN-2011; PTO 892).
US20180127763 teaches a yeast cell genetically modified by (a) disruption of one or more aldehyde dehydrogenase (ADH), (b) introduction of a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase, (c) introduction of a homologous or heterologous acetyl-CoA synthetase , and (d) reduction of the activity of glycerol 3-phosphate phosphohydrolase; and US20180127763 teaches that the acetyl-CoA synthetase comprises the amino acid sequence of SEQ ID NO: 32 which is 99.9% identical to the sequence according to SEQ ID NO: 4 of the instant application.  See claims 1-14, paragraphs [0011] - [0034] and Examples 1-3. US20180127763 teaches the conversion of acetic acid to ethanol (see claim 7 and Example 4).  Since the acetyl-CoA synthetase of US20180127763 has 99.9% identity to SEQ ID NO: 4 of the instant application, then the said yeast cell would produce a reduced amount of acetate by at least 20% and/or grow in the presence of an increased amount of acetate compared to otherwise identical yeast cell not comprising the said acetyl-CoA synthetase.  The teachings of the reference differ from the claims in that the reference does not teach that the yeast cell 

Accession C8ZDC4 teaches the Saccharomyces cerevisiae acetyl-Co synthase comprising an amino acid sequence that is 100% identical to SEQ ID NO: 4 and encoding polynucleotide (see attached reference).

Accession C5DYN3 teaches the Zygosaccharomyces rouxii acetyl-Co synthase comprising an amino acid sequence that is 100% identical to SEQ ID NO: 6 and encoding polynucleotide (see attached reference).

Accession F4BX08 teaches the Methanothrix soehngenii acetyl-Co synthase comprising an amino acid sequence that is 100% identical to SEQ ID NO: 10 and encoding polynucleotide (see attached reference).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the yeast cell of US20180127763 with the polynucleotide encoding the acetyl-Co synthase of Accession C8ZDC4, Accession C5DYN3, or Accession F4BX08 to make a modified yeast that expresses the acetyl-Co synthase.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a modified yeast cell that can produce a reduced amount of acetate and/or grow in the presence of an increased amount of acetate compared to otherwise identical yeast cell not comprising the acetyl-Co synthase.  Since the acetyl-CoA synthetase of C8ZDC4, Accession C5DYN3, and Accession F4BX08 each have 100% to SEQ ID NO: 4, 6, and 10, respectively, then the said yeast cell would produce a reduced amount of acetate by at least 20%, at least 30%, or at least 40%.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because modifying yeast cells to express enzymes including acetyl-Co synthase are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-6 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application 16978874 in view of US20180127763 (05/10/2018; PTO 892), Accession C8ZDC4 (03-NOV-2009; PTO 892), Accession C5DYN3 (28-JUL-2009; PTO 892), Accession F4BX08 (28-JUN-2011; PTO 892)] 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach modified yeast cells derived from parental yeast cells, the modified cells comprising a genetic alteration that causes the modified cells to produce an increased amount of PAB1 polypeptides compared to the 

	The teachings of the references have been stated above.

	Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by transforming the yeast cell of the copending with the polynucleotide encoding the acetyl-Co synthase of Accession C8ZDC4, Accession C5DYN3, or Accession F4BX08 to make the claimed modified yeast that comprises an exogenous gene encoding acetyl-Co synthase.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652